Title: To Thomas Jefferson from William Short, 17 March 1823
From: Short, William
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philadelphia
                            March 17. 1823
                        
                    Contrary to all precedent I have by me a letter from you which has remained for two months unanswered. I have been silent only because I feared to give you trouble. I know how laborious it is for you now to write—& I have always known how unwilling you were to employ an amanuesis. Yet I am not the less anxious to hear that you are perfectly  restored to the use of your arm, & have retained your general health. When you last were so kind as to write to me (Dec. 29) the prospect was most favorable—I indulge the hope that the prospect has been realized.I saw with great pleasure, because I knew how much pleasure it would give you, that the last legislature has been much more enlightened & liberal to the University than its predecessor. Every contribution which they make in this way, I consider as an additional pledge for their perseverance in the good path; & I hope you will live to see the good fruit produced by it. Yet is is certain that this establishment has many most dangerous foes to contend against—none more so than those who appear to me, to be a compound of what in Catholic countries composed Jesuitism & Jamesism two principles so opposite  that it could hence, have been expected that they could be united, & wch nothing but Calvinism could unite.If you take any interest in what is going on beyond the Atlantic, I have no doubt that interest is highly excited by the present attitude of France & Spain—I judge from the effect which it produces on one who have so long convinced all attention to what is going on in the political world.I was so egregiously mistaken in the opinion which I fixed at the time, of the success of the Duke of Brunswic when in a position similar to that of the Duke d’Argeulone at present, that I should not venture to have an opinion  now if I was no supported in it by one of Napoleon’s favorite Generals who was engaged in the Peninsular war—but yet he & I may both be mistaken—For as to my opinion of the success of the Duke of Brunswic, I was supported in that also by I believe every impartial military man in Europe—& I had moreover a full ocular demonstration of the public feeling in France; having travelled through it on my way to Holland at that moment. And notwithstanding this, (what an humiliation to the reason of proud man!) there was not a whiskey drinker in any of the grog-shops of Philadelphia, a thousand leagues from the scene, who did not, both drunk & sober, form a more accurate judgment of the result than I did on the spot, with all the force of my mind bent on the examination of the subject.As to the public feeling in France at that time, of which I speak, it would be idle & worse than useless for me now to describe it—for my best friends would not believe it was as I really saw it—The change was as total & as sudden as that of a scene at the Opera—& as this change made it what friends at a disctance had pronounced it to be, withough seeing or knowking anything about it, nothing is so natural as that they should insist on the triumph of this lucky guess, insist that there had been no change, & attribute all to their own penetration. Yet the same kind of change had taken place in a contrary sense, at Amsterdam, a few years before, after the entry of the Prussians—the same at Brussels at a later period—In passing through that City on my way to Holland all the Belgic Provinces were in such a state of patriotic fermentation, for their victory or death & infinite danger to any individual who share I have expressed a doubt on the subject, that I could scarcely believe my own eyes or ears, when returning through Brussels two short months after that, I saw & heard nothing but Austrian signals & rage shown against Dan Eupen & all his followers. Now what produced this magical change? nothing but the magic of success. And I still believe, however absurd it may appear at this day, that if the Duke of B. had made a rapid march on Paris, hew would have arrived there without very great loss—& if he had arrived there & got possession of the person of Louis 16. I will not venture to say what I have always believed & still believe would have been the consequence.Should the Duke of A. now pursue a different cause, arrive at Madrid & also get possession of the person of the adored Ferdinand, this may enable us to form a better conjecture. It is really painful to have one’s opinions & wishes so directly opposed to each other as mine are on this subject. If the war is to be carried on in the ordinary way between the Governments of France & Spain I see no chance for the successful resistance of Spain, & every prospect that Ferdinand will again be allowed to re-enter on his blood, & revengeful career.There is a remedy however I firmly believe—but whether the Cortes will not think it worse than the disease I cannot say—It would be immediately to pronounce the decdeance of Ferdinand & take possession of him & his family in all its branches, at hostages—call a Convention to be elected under the present excitement; wch would insure the election of such men as the French Convention if to be found—that is to say the greatest souncrels & men of the greatest energy, who have everything to gain & nothing to lose but their lives; wch they do not value—At the same time address Louis 18. in a language somewhat like this—“We had determined to make the experiment of a constitutional Monarchy with Ferdinand at our head—Had you left us to ourselves the experiment would have been farily made, & he could have been probably placed in a situation similar to that in which you are, by the haste which you in your wisdom have “outragé” to France. It has pleased you to decide otherwise as to Spain, & as at this moment no shops or powerful army to invade & “serviller” the territory of constitutional Spain. Well aware that we cannot resist this army with Ferdinand at the head of our government, & with all his predilections & wishes in favor of the enemy, we have had no alternative left, & we have thought no guide so safe as to follow the example so lately furnished us by the brave French nation under similar circumstance—We have therefore pronounced the decdeance of Ferdinand—We will not follow the example further in instead a prosecution before the Representatives of the Nation—A trial of this kind necessarily presupposes another nation to condemn—We will not make his life to depend on the judgment of those who may be supposed excited to take it—We adopt a course wch you at least ought to consider as more humane—We make his life to depend on you—& we dare say to you that the decree is passed & inexcusable which ordains that his life shall be forfeited by the execution to follow the first moment of intelligence being received that your army has passed the frontier. And thus if he die let his death be on your head.”—If this were to be acted on by L. 18. of himself I believe firmly it would suffice to stop his army. Indeed of himself I equally believe he would never pave put his army in motion—but with some of the madcaps with  whom he has unfortunately become surrounded & would probably have less effect, if not to them. Under the influence of the persons wch excite them, they would be indeed (for “les sottires des pocoss perdues peu les enfants”) to apply to Ferdinand what the advisers of the French Princes made them suit to the hanged L. 16—when they were in safety on the Rhine, & then unhappy brother in the hands of his enemies—“Sire—Ne transigez peint anee le crime. Les monstres n’onerant jamais porter leurs mains se riche personne sacreé.” &c.—But, my dear Sir, here is a great deal of speculation & of idle speculation I may say, since ever day may bring us accounts to show that all speculation is at an end.I remember in a former letter you said—O fortunate neccatores. I think if you were here now you  would recall this—There is a degree of mercantile distress that is really alarming—My paper does not leave much room to mention to you instances wch have passed under my eyes  of fame lies strength therein wealth, merely to nothing—No class seems to be more reduced, except the great landholders of the Touleflig-Meyken Lakes, of whom I have formerly spoken to you, who seem to have transported a French Holden, on Cherisesley linings, on the hordes of Louie Patrice, who is considered as ruined—I am almost alarmed myself from being of some use if these large tracts of land in that State—